Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 26, 1992, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Circumstances required that claimant vacate her apartment which was close to where she worked. When she was unable to find affordable housing in the same vicinity, she decided to quit her job. Claimant’s efforts to obtain suitable housing that was convenient to work were neither reasonable nor diligent. Under the circumstances, substantial evidence exists to support the decision of the Board that claimant voluntarily left her employment without good cause.
Cardona, P. J., Mikoll, White, Casey and Yesawich Jr., JJ., concur. Ordered that the decision is affirmed, without costs.